Peters, C. J.
The question to be determined is, whether an insolvent debtor should or not be regarded as a trader, who, for several years prior to the date of his petition, was engaged in purchasing small parcels of timber land and growth upon land, about three hundred acres in all, cutting and removing timber therefrom, manufacturing the same, at his mill, into staves and heading, constructing the manufactured materials into casks and barrels at his shops, and transporting these products, with his *234teams, to market for sale, the business involving the employment of from six to eleven men besides himself, comprising lumbermen, mill men, coopers and teamsters, and his indebtedness of all kinds being not far from the sum of one thousand eight hundred dollars. He also occasionally sawed at his mill small amounts of lumber for others.
It is clearly enough seen that he was a trader; that he should have kept books showing the application and use of the money which he became indebted for in his business, and that, failing to do so, without any excuse, he is not entitled to a discharge.
His counsel contends”, on the authority of the case of Sylvester v. Edgecomb, 76 Maine, 499, that a trader is one who sells goods in substantially the form that they are bought. But the same case also further declares that one engaged in the manufacture and sale of lumber may be a trader. In the case now before us, it appears that the insolvent was systematically engaged in á variety of business, which must have required the use of considerable capital or credit. .He was constantly employed in manufacturing and selling his own and buying other goods.

Decree below affirmed.

Walton, Virgin, Emery, Foster and Haskell, JJ., concurred.